 

Exhibit 10.1

 

FIRST AMENDMENT TO


ADMINISTRATIVE SERVICES AGREEMENT

 

THIS FIRST AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT (this “First
Amendment”) dated this 1st day of December 2007 by and between Allstate Life
Insurance Company (“Allstate Life” or “ADMINISTRATOR”) and Lincoln Benefit Life
Company (“COMPANY”).

 


RECITALS

 

WHEREAS, ADMINISTRATOR and COMPANY entered into that certain Administrative
Services Agreement, dated as of October 1, 1996 (the “Agreement”); and

 

WHEREAS, ADMINISTRATOR and COMPANY desire to make certain amendments to the
Agreement as more particularly described herein.

 


AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration and for the mutual covenants
set forth below, the parties hereto, intending legally to be bound, hereby agree
as follows:

 

1.                                       ADMINISTRATOR and COMPANY hereby agree
to delete the Paragraph of the Agreement titled “Fiscal Responsibility” and
replace it with the following:

 

Fiscal Responsibility

Within thirty (30) days after the end of each calendar quarter, COMPANY will
submit to ADMINISTRATOR a statement of the service fees payable to ADMINISTRATOR
by COMPANY in the preceding calendar quarter and any balance payable shall be
paid within forty-five (45) days following receipt of such statement by
ADMINSTRATOR.

 

The statements rendered by the COMPANY concerning service fees paid and/or
payable, advances and indebtedness shall be conclusive, unless within thirty
(30) days following receipt of the statement the ADMINISTRATOR notifies the
COMPANY of a dispute regarding any transactions reported since the last
preceding report. If a policy on which the ADMINISTRATOR is receiving a service
fee shall lapse for any reason, no further service fee will be paid unless the
policy is reinstated solely by the efforts of the ADMINISTRATOR. The COMPANY
shall pay the ADMINISTRATOR in accordance with the Administrative Fee Schedule,
attached hereto and incorporated herein, for Applications/Policies submitted by
and attached hereto and incorporated herein, for Applications/Policies submitted
by and issued solely through Interactive

 

--------------------------------------------------------------------------------


 

Insurance Services. The Schedule of Fees is subject to change by Lincoln Benefit
Life, but any change shall not apply to business written prior to the effective
date of the change.

 

2.                                       Unless expressly modified by this First
Amendment, the terms and conditions of the Agreement remain unchanged and in
full force and effect.

 

3.                                       This First Amendment shall be binding
on the parties hereto, including their successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first set forth above.

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

By:

/s/ Samuel H. Pilch

Name:

Samuel H. Pilch

Title:

Group Vice President and Controller

 

 

 

LINCOLN BENEFIT LIFE COMPANY

 

By:

/s/ Samuel H. Pilch

Name:

Samuel H. Pilch

Title:

Group Vice President and Controller

 

--------------------------------------------------------------------------------